DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caroline Fleming on April 2, 2022.

Claims 2, 8-14 and 16 has been amended as shown below. 

2. (Currently Amended)The target computing device of claim 1, wherein the NIC is further to:
determine, subsequent to having dropped the received message, whether the disabled event counter value is less than an affected source threshold value; and
transmit, in response to a determination that the disabled event counter value is greater than the affected source threshold value, the source disable response message to the source computing device.  




8. (Currently Amended) One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a target computing device to:
receive, by a network interface controller (NIC) of the target computing device, a message from a source computing device of a plurality of source computing devices communicatively coupled to the target computing device;
 identify, by the NIC and based on the received message, a table entry of a table managed by the target computing device, wherein the table entry comprises one table entry of a plurality of table entries of the table, and wherein the table entry identifies one or more resources usable to process the received message;
determine, by the NIC, whether the identified one or more resources usable to process the received message are sufficient to process the received message; 
drop, by the NIC and in response to a determination that the resources allocated to the table entry are insufficient to process the received message, the received message;
disable, by the NIC, the identified table entry;
transmit, by the NIC, a source disable response message to the source computing device, wherein the source disable response message indicates that the target computing device- 28 - Docket No. AA3537-US/45631-274091is in targeted flow control recovery and to instruct the source computing device to stop transmitting messages to the target computing device;
increment, by the NIC and subsequent to the transmission of the source disable response message, a disabled event counter value;
receive, by the NIC and in response to having transmitted the source disable response message, an acknowledgement message from the source computing device;
increment, by the NIC and in response to having received the acknowledgement message, a disabled event acknowledgement counter value;
determine, by the NIC, whether sufficient resources of the target computing device are available to resume receiving messages; 
compare, by the NIC and in response to a determination that sufficient resources of the target computing device are available to resume receiving messages, the disabled event acknowledgement counter value and the disabled event counter value; 
atomically enable, by the NIC and in response to the determination that the disabled event counter value is equal to the disabled event acknowledgement counter value, the identified table entry; and
transmit, by the NIC, a targeted resume transmission message to the source computing device to instruct the source computing device to resume transmitting messages to the target computing device.  

9. (Currently Amended)The one or more non-transitory machine-readable storage media of claim 8, wherein the plurality of instructions further cause the NIC to:
determine, by the NIC and subsequent to having dropped the received message, whether the disabled event counter value is less than an affected source threshold value; and
transmit, by the NIC and in response to a determination that the disabled event counter value is greater than the affected source threshold value, the source disable response message to the source computing device.  

10. (Currently Amended)The one or more non-transitory machine-readable storage media of claim 9, wherein the affected source threshold comprises one of a predetermined value, a dynamic changing value, or a mathematical function which accommodates scale.- 29 – 

Docket No. AA3537-US/45631-274091 l1. (Currently Amended)The one or more non-transitory machine-readable storage media of claim 8, wherein the plurality of instructions further cause the N1C to:
receive, by the N1C and subsequent to the identified table entry being disabled and prior to the identified table entry being atomically enabled, another message from the source computing device;
drop, by the NIC, the other received message; and
transmit, by the NIC, an indication to the source computing device that indicates the other received message has been dropped.

12. (Currently Amended)The one or more non-transitory machine-readable storage media of claim 8, wherein the plurality of instructions further cause the N1C to:
determine, by the N1C and subsequent to having dropped the received message, whether the disabled event counter value is greater than or equal to an affected source threshold value; and
transmit, by the N1C and in response to a determination that the disabled event counter value is greater than or equal to the affected source threshold value, a global sync flow control message to each of the plurality of source computing devices, wherein the global sync flow control message indicates that the target computing device is in global sync flow control recovery[[.]].  
13. (Currently Amended)The one or more non-transitory machine-readable storage media of claim 12, wherein the plurality of instructions further cause the NIC to:
determine, by the NIC, whether the global sync flow control recovery has completed;
atomically enable, by the NIC and in response to a determination that the global sync flow control recovery has completed, the disabled list table; and
transmit, by the N1C, a global sync resume transmission message to each of the plurality of source computing devices, wherein the global sync resume transmission message indicates that the global sync flow control recovery has completed.
  
14. (Currently Amended)The one or more non-transitory machine-readable storage media of claim 13, wherein to determine whether the flow control recovery has completed comprises to determine whether- 30 - Docket No. AA3537-US/45631-274091 each of a plurality of message receive queues have been emptied and message processing resources associated with the identified table entry have been freed.  

16. (Currently Amended) The target computing device of claim 15, further comprising:
means for determining, subsequent to having dropped the received message, whether the disabled event counter value is less than an affected source threshold value; and
circuitry for transmitting, in response to a determination that the disabled event counter value is greater than the affected source threshold value, the source disable response message to the source computing device.  

Claim Interpretation

Regarding claims 15,  16, 19-21 and 34 claim limitations “ means for determining, means for disabling, means for transmitting, means for incrementing, means for receiving, means for comparing, means for atomically enabling ” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language (e.g., “for…”) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 15, 16, 19-21 and 34 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (see Figs. 2-6, specification para [0018]-[0060]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter

Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, receive, in response to having transmitted the source disable response message, an acknowledgement message from the source computing device; increment, in response to having received the acknowledgement message, a disabled event acknowledgement counter value; determine whether sufficient resources of the target computing device are available to resume receiving messages; compare, in response to a determination that sufficient resources of the target computing device are available to resume receiving messages, the disabled event acknowledgement counter value and the disabled event counter value;- 26 – Docket No. AA3537-US/45631-274091atomically enable, in response to the determination that the disabled event counter value is equal to the disabled event acknowledgement counter value, the identified table entry; and transmit a targeted resume transmission message to the source computing device to instruct the source computing device to resume transmitting messages to the target computing device, as substantially described in independent claims 1, 8 and 15. These limitations, in combination with the remaining limitations of claims 1, 8 and 15, are not taught nor suggested by the prior art of record. Claims 2-7, 9-14 and 16-21 depend from allowed claim and therefore allowed for the same reasons.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mason et al( US 942215 B2) teaches (see col 12 lines 27-67, col 14, lines 25-54 and Figs. 6-7) teaches, a method of monitoring data traffic between source device and a target device in a distributed computing system. Based on the load condition of the target devices at least a portion of the data traffic flow between the source device and the  target device is adjusted such that the device operates at a reduced load state. The data traffic flow to the particular target device may be readjusted so as to restore its load state to a default or predetermined operating level once the resource constrained has been resolved. Manson failed to teach “receive, in response to having transmitted the source disable response message, an acknowledgement message from the source computing device; increment, in response to having received the acknowledgement message, a disabled event acknowledgement counter value; determine whether sufficient resources of the target computing device are available to resume receiving messages; compare, in response to a determination that sufficient resources of the target computing device are available to resume receiving messages, the disabled event acknowledgement counter value and the disabled event counter value;- 26 – Docket No. AA3537-US/45631-274091atomically enable, in response to the determination that the disabled event counter value is equal to the disabled event acknowledgement counter value, the identified table entry”.
Underwood et al (US 2013/0246552 A1) teaches( [0066]-[0068], [0086]-[0093] and Fig. 7, 13-15 , a flow control system for reducing the communication time between processor and Network Interface Controller (NIC),  which involves incrementing event queue counters , compare counts with a predetermined value (size) and determining whether to invoke flow control by rejecting message or accept message. Underwood failed to teach “receive, in response to having transmitted the source disable response message, an acknowledgement message from the source computing device; increment, in response to having received the acknowledgement message, a disabled event acknowledgement counter value; determine whether sufficient resources of the target computing device are available to resume receiving messages; compare, in response to a determination that sufficient resources of the target computing device are available to resume receiving messages, the disabled event acknowledgement counter value and the disabled event counter value;- 26 – Docket No. AA3537-US/45631-274091atomically enable, in response to the determination that the disabled event counter value is equal to the disabled event acknowledgement counter value, the identified table entry”.

Foschiano (US 20080291915 A1) teaches ( [0065]-[0076] and Figs. 6-7) teaches determining an identifier associated with a packet, storing, in a flow table, statistics on a subset of the packets, wherein the frequency of sampling packets for the statistics is based on the identifier of the packet. the source IP address of a packet is determined. For example, the frequency of packets to store packet statistics is determined by the source IP address. Foschiano failed to teach “receive, in response to having transmitted the source disable response message, an acknowledgement message from the source computing device; increment, in response to having received the acknowledgement message, a disabled event acknowledgement counter value; determine whether sufficient resources of the target computing device are available to resume receiving messages; compare, in response to a determination that sufficient resources of the target computing device are available to resume receiving messages, the disabled event acknowledgement counter value and the disabled event counter value;- 26 – Docket No. AA3537-US/45631-274091atomically enable, in response to the determination that the disabled event counter value is equal to the disabled event acknowledgement counter value, the identified table entry”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/Primary Examiner, Art Unit 2474